Citation Nr: 0834904	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  05-30 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a waiver of overpayment of VA compensation 
benefits for a dependent spouse in the amount of $6,484.00.

[The issue of entitlement to payment or reimbursement of the 
cost of unauthorized medical services provided to the veteran 
by Saint Francis Hospital on November 30, 2004 through 
December 2, 2004 will be addressed in a separate decision.]


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from July 1967 to May 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2005 decision by the Committee on 
Waivers and Compromises (Committee) of the Department of 
Veterans Affairs (VA) Regional Office (RO), located in 
Muskogee, Oklahoma.  In its decision, the Committee 
determined that the veteran was not entitled to a waiver of 
recovery of an overpayment of VA benefits because recovery of 
the debt would not be against the standard of equity and good 
conscience.

In January 2007, the veteran testified at a personal hearing, 
conducted via videoconferencing equipment, which was chaired 
by the undersigned Chief Veterans Law Judge (VLJ).  During 
the hearing, the veteran also provided testimony on the issue 
of entitlement to reimbursement of the cost of unauthorized 
medical services. That issue has a separate procedural 
history and is on appeal from a different agency of original 
jurisdiction.  The claim will be addressed in a separate 
decision.  A copy of the January 2007 hearing transcript has 
been associated with the veteran's VA claims folder.


FINDINGS OF FACT

1. The veteran was at fault in creating this overpayment by 
failing to notify VA of his divorce. 

2. VA was not at fault in creating this overpayment.

3. The recovery of the indebtedness did not nullify the 
objective for which benefits were intended, and the veteran 
would have been unjustly enriched if the benefits were not 
recovered, since failure to make restitution would have 
resulted in unfair gain to the veteran.
4. The veteran did not change his position to his detriment, 
and reliance on these VA benefits does not result in 
relinquishment of a valuable right or incurrence of a legal 
obligation.

5. There is no financial hardship in this case.


CONCLUSION OF LAW

The criteria for entitlement to a waiver of recovery of an 
overpayment of additional compensation benefits for a 
dependent spouse in the amount of $6,484.00 have not been 
met. 38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.962, 
1.963, 1.965 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  The Board will then 
analyze the relevant facts pertaining to the veteran's appeal 
in light of the controlling laws and regulations.

The Veterans Claims Assistance Act of 2000

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence.  See Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) [codified at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002)] and 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
[codified as amended at 38 C.F.R. § 3.159].

Under the provisions of the VCAA and its implementing 
regulations, on receipt of a claim for benefits VA will 
notify the claimant of the evidence that is necessary to 
substantiate the claim.  VA will also make reasonable efforts 
to help the claimant obtain evidence necessary to 
substantiate the claim, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.

However, in Barger v. Principi, 16 Vet. App. 132 (2002), the 
United States Court of Appeals for Veterans Claims (the 
Court) held that the VCAA, with its expanded duties, is not 
applicable to cases involving the waiver of recovery of 
overpayment claims, pointing out that the statute at issue in 
such cases is found in Chapter 53, Title 38, United States 
Code, and that the provisions of the VCAA are relevant to a 
different chapter (i.e., Chapter 51).

Therefore, the VCAA (and, it follows, its implementing 
regulations) is not for application in this matter.  In any 
event, it appears that all evidence pertinent to this case 
has been obtained.  The veteran has not indicated the 
existence of any other evidence that is relevant to his 
appeal.

The Board additionally observes that general due process 
considerations have been complied with in this case.  See 38 
C.F.R. § 3.103 (2007).  The VA promptly sent the veteran a 
notice letter in April 2005 which notified him of the 
existence of the debt and his remedies, to include that he 
may dispute the debt's existence or the amount of debt, as 
well as request a waiver of it, and any consequences 
resulting from lack of payment.  38 U.S.C.A. § 5302(a) (West 
2002); 38 C.F.R. §§ 1.911(b),(c),(d), 1.963(b)(2) (2007).

Relevant law and regulations

Additional compensation for dependents 

Any veteran who is entitled to compensation, and whose 
disability is rated not less than 30 percent, shall be 
entitled to additional compensation for a spouse.  
38 U.S.C.A. § 1115(1)(A) (West 2002).


Waiver of indebtedness

The law provides that there shall be no collection of an 
overpayment, or any interest thereon, which results from 
participation in a benefit program administered under any law 
by VA when it is determined that collection would be against 
equity and good conscience.  The term "overpayment" refers 
only to those benefit payments made to a designated living 
payee or beneficiary in excess of the amount due or to which 
such payee or beneficiary is entitled. 38 U.S.C.A. § 5302 
(West 2002); 38 C.F.R. § 1.962 (2007). 

Absent fraud, misrepresentation, or bad faith, a waiver of 
indebtedness may be authorized in a case in which collection 
of the debt would be against equity and good conscience.  38 
U.S.C.A. § 5302(b); 38 C.F.R. §§ 1.962, 1.963, 1.965.  In 
essence, "equity and good conscience" means fairness to 
both the appellant and to the government and involves a 
variety of elements: (1) Fault of the debtor.  Where the 
actions of the debtor contribute to creation of the debt.  
(2) Balancing of faults. Weighing fault of the debtor against 
VA fault.  (3) Undue hardship.  Whether collection would 
deprive debtor or family of basic necessities.  (4) Defeat 
the purpose.  Whether withholding of benefits or recovery 
would nullify the objective for which benefits were intended.  
(5) Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.  (6) Changing position 
to one's detriment.  Reliance on VA benefits results in the 
relinquishment of a valuable right or incurrence of a legal 
obligation.  See 38 C.F.R. § 1.965(a).  The list of elements 
contained in the regulation is not all-inclusive.  Ridings v. 
Brown, 6 Vet. App. 544, 546 (1994).  Particular emphasis is, 
therefore, placed upon the elements of the fault of the 
debtor and undue hardship. 38 C.F.R. § 1.965(a).

Analysis 

The veteran's overpayment arises from the additional 
compensation he received for his dependent spouse.  While the 
veteran was divorced in November 2000, he continued to 
receive additional compensation as though he was married 
until August 2005.  

The Board's review of the record reflects that the June 2005 
Committee decision denied the veteran's request for a waiver 
of indebtedness in the amount of $6,484.00.  The veteran's 
actions were found to be free of fraud, misrepresentation or 
bad faith.  The Board agrees with that preliminary finding.

Having determined that there was no fraud, misrepresentation, 
or bad faith on the veteran's part, the Board may now proceed 
to the question of whether the collection of the overpayment 
would be against "equity and good conscience."  As noted 
above, the first element to consider is the fault of the 
debtor and whether actions of the debtor contributed to 
creation of the debt.  See 38 C.F.R. § 1.965(a)(1).  

During the January 2007 hearing, the veteran testified that 
he called VA to provide notice of his ongoing divorce 
proceedings.  He claims to have been informed that no action 
would be taken in the event the divorce was not finalized, 
but that he should submit a copy of the divorce decree should 
the proceedings become final.  The veteran has stated that he 
subsequently mailed a copy of the divorce decree to the RO.  
See The January 2007 hearing transcript, page 4.  

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998). Indeed, in Jefferson v. 
Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United 
States Court of Appeals for the Federal Circuit, citing its 
decision in Madden, recognized that that Board had inherent 
fact-finding ability.  For reasons stated immediately below, 
the Board finds the veteran's account of calling the VA and 
mailing proof of divorce to the RO to be not credible.  

The Board notes that government officials are presumed to 
"have properly discharged their official duties."  
See United States v. Chemical Foundation, Inc., 272 U.S. 1, 
14-15, 47 S. Ct. 1 (1926).  In Ashley v. Derwinski, 2 Vet. 
App. 307, 308-309 (1992), the Court found that the 
presumption of regularity applied to VA.  The Court found 
that the presumption of regularity supports the official acts 
of public officers and, in the absence of clear evidence to 
the contrary, courts presume that they have properly 
discharged their official duties.  See also Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994).  After a careful review, 
the Board cannot find a contact log relating to the veteran's 
telephone call or a copy of his divorce decree.  Had the 
veteran called or mailed a copy of his divorce decree to the 
RO there would be a record in his claims folder.  The veteran 
has not offered any explanation for the absence of 
corresponding documentation other than speculating that his 
divorce decree was lost in the Christmas "shuffle."  See 
The January 2007 hearing transcript, page 6. 

Although the Board has considered the veteran's testimony, 
such testimony, alone, is insufficient to rebut the 
presumption of administrative regularity.  Accordingly, the 
Board finds that the veteran was at fault in the creation of 
the overpayment by virtue of failing to notify VA of his 
divorce.

Notwithstanding the above, a review of the record clearly 
demonstrates that the veteran was aware of the need to notify 
VA of any change in the status of his dependents.  The Board 
notes that letters sent to the veteran in February 1997 and 
March 1998 informed him that the compensation he receives for 
his service-connected disability includes an additional 
amount for his spouse.  The letter also informed the veteran 
that he was responsible for reporting any changes in the 
number his dependents.  Furthermore, the veteran testified 
that he was aware of this responsibility in the January 2007 
hearing.  

Assuming for the sake of argument that the veteran's 
statements are true (i.e. that he immediately notified VA of 
his divorce) then he would have been expecting his benefits 
to decrease in correlation to the loss of a dependent.  Since 
these benefits did not decrease, the veteran was arguably 
aware that an error had occurred and that he was receiving 
benefits he was not entitled to.  These benefits then 
continued for approximately four and a half years.  
Therefore, even if the Board were to assume that the veteran 
notified VA of his divorce, he still remains at fault for the 
creation of the overpayment by virtue of his acceptance of 
benefits to which he was not entitled. 

The second element to consider is the balancing of faults, 
which requires a weighing of the fault of the debtor against 
the fault of VA.  38 C.F.R. § 1.965(a)(2).  As the 
overpayment was caused solely by the veteran's failure to 
notify VA of the loss of a dependent, the Board finds that VA 
was not at fault in causing this debt. 

The third element to consider involves undue hardship, 
described as "[w]hether collection would deprive debtor or 
family of basic necessities." 38 C.F.R. § 1.965(a)(3).  In 
this case, a May 2005 Financial Status Report (FSR) notes 
that the veteran reported monthly net income of $3,781 and 
monthly expenses of $2,716, for a net surplus of $1,065.  
Included in the veteran's expenses were $603 for rent, $350 
for food, $250 for utilities and heat along with allotments 
for entertainment, gas, truck and RV payments/insurance and 
other miscellanea.  

During the January 2007 hearing the veteran testified that 
his VA compensation and Social Security benefits have 
increased since completing his FSR while his property taxes 
have decreased.  He also indicated that he has paid off the 
loan for his truck ($600 a month).  See the January 2007 
hearing transcript, page 7-10.  While the Board is aware that 
the veteran is now paying for the car he bought for his 
daughter, he testified that this payment is less than half of 
his former truck payments ($233).  The veteran additionally 
testified that his heating and fuel costs have risen and he 
is currently paying for the insurance on the additional car, 
however at the time of the hearing the veteran was currently 
making monthly payments to the VA in the sum of $250 a month 
and gave no indication that he was having difficulty 
providing for basic necessities. 

The Board also notes that the veteran indicated in the May 
2005 FSR that he had $6,700 in bank accounts.  This savings 
was more than the amount of the debt and allowed him to 
fulfill his debt obligation in one payment.  Accordingly, the 
veteran's income and net savings are more than sufficient to 
provide for his basic needs necessities (i.e., shelter, food, 
and utilities).  

The fourth element concerns whether recovery of the 
overpayment would defeat the purpose for which the benefit 
was indented.  See 38 C.F.R. § 1.965(a)(4).  In this case the 
Board finds that recovery of the overpayment would not defeat 
the purpose of 38 U.S.C.A. § 1115(1)(A) which is designed to 
provide additional compensation for a spouse.  

The fifth and sixth elements concern whether the veteran's 
failure to repay this debt would result in unjust enrichment, 
38 C.F.R. § 1.954(a)(5), and whether the veteran relinquished 
any right or incurred any legal obligation as a result of his 
reliance on the unwarranted VA benefit, 38 C.F.R. 
§ 1.965(a)(6).  The Board notes that the failure of the 
Government to insist upon its right to repayment of this debt 
would result in the veteran's unjust enrichment at the 
expense of the Government, and that, although it is clearly 
detrimental for the veteran to owe the Government money, he 
did not, according to the available record, change his 
position to his detriment as a result of the payment of 
$6,484.00.  He was fully aware that he was not entitled to 
the payments and should not have relied on such payments in 
order to meet expenses or incur additional expenses.

The Board concludes that recovery of the overpayment in 
question would not be against the principles of equity and 
good conscience, taking into consideration all of the 
specifically enumerated elements of 38 C.F.R. § 1.965(a), it 
is not unfair to recover the assessed overpayment in the 
amount of $6,484.00.  Accordingly, the preponderance of the 
evidence is against the veteran's claim for a waiver of 
recovery and his claim is denied.


ORDER

Entitlement to a waiver of overpayment of VA compensation 
benefits for a dependent spouse in the amount of $6,484.00 is 
denied.



____________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals 


 Department of Veterans Affairs


